                                          Case 4:20-cr-00300-HSG Document 26 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 20-cr-00300-HSG-1
                                   8                    Plaintiff,                          SCHEDULING ORDER
                                   9             v.

                                  10     JAMES DAVID ALLEN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On September 21, 2020, the Court held an initial status conference and set dates for a

                                  14   pretrial conference and jury trial. Dkt. No. 15. During the initial status conference, the Court

                                  15   scheduled the pretrial conference for October 5, 2020, and set trial for October 13, 2020. Id. On

                                  16   September 23, 2020, Defendant filed a Motion to Suppress Evidence, Dkt. No. 20, and the

                                  17   government filed a motion to set a briefing schedule on the Motion to Suppress. Dkt. No. 22.

                                  18   Having considered the parties’ proposals, the Court SETS the following briefing schedule and

                                  19   hearing date for the Motion to Suppress:

                                  20          Government’s Response Due: October 7, 2020

                                  21          Defendant’s Reply Due: October 14, 2020

                                  22          Hearing on Motion to Suppress: October 21, 2020 at 2:00 P.M.

                                  23          The Court further SCHEDULES the pretrial conference for October 21, 2020 at 2:00 P.M.

                                  24   The Court also SETS Friday, November 6, 2020 at 8:30 a.m. for jury selection, and Monday,

                                  25   November 9, 2020 at 8:30 a.m. for opening statements and commencement of the presentation of

                                  26   evidence. The previously-set October 5 pretrial and October 13 trial dates are VACATED.

                                  27          Finally, the Court SETS an in-person status conference on September 30, 2020 at 10:00

                                  28   A.M. In light of the evolving developments with coronavirus (COVID-19) and consistent with
                                          Case 4:20-cr-00300-HSG Document 26 Filed 09/24/20 Page 2 of 2




                                   1   General Order No. 72-6, the hearing will take place in Courtroom 1 on the Fourth Floor, at 1301

                                   2   Clay Street, Oakland, California. In order to protect the health of parties, attorneys, and court

                                   3   staff, no more than ten people will be permitted in the courtroom during the hearing. This

                                   4   includes the Judge, Courtroom Deputy, U.S. Marshals, attorneys, and Defendant. To streamline

                                   5   the in-person proceedings, the Court DIRECTS the parties to meet and confer to discuss who will

                                   6   attend the hearing and email the list of proposed attendees (with all counsel cc’d) to

                                   7   HSGpo@cand.uscourts.gov. The parties shall email the Court by no later than Monday,

                                   8   September 28, 2020.

                                   9          All persons attending the hearing in person must take the pre-screening questionnaire on

                                  10   the Court’s website: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-

                                  11   Pre-Screening-Questionnaire.pdf. U.S. Probation and/or Pretrial Services officers may appear

                                  12   telephonically, and all others who are not present but wish to listen to the proceedings may do so
Northern District of California
 United States District Court




                                  13   by calling in, using the following credentials:

                                  14          Dial-In: 888-808-6929

                                  15          Passcode: 6064255

                                  16          Persons granted remote access to court proceedings are reminded of the general prohibition

                                  17   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                  18   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                  19   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                  20   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                  21   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                  22   other sanctions deemed necessary by the court.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 9/24/2020

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                         2
